PER CURIAM.
We affirm the order below without prejudice for Appellant to refile his motion for post conviction relief alleging facts supporting his entitlement to relief on the basis of this Court’s decision in Smith v. State, 784 So.2d 460 (Fla. 4th DCA 2000)(holding allegations of affirmative misadviee by trial counsel on the sentence-enhancing consequences of a defendant’s plea for future criminal behavior are cognizable as an ineffective assistance of counsel claim). Upon remand, the court is directed to determine whether laches bars Appellant relief.
TAYLOR, HAZOURI and MAY, JJ., concur.